DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 08 August 2022.
Claims 1-12 are canceled by the Applicant.
Claims 13-24 are newly presented by the Applicant.
Claims 13-24 are currently pending.
Claims 13-24 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. The Examiner notes, the Non-Patent Literature reference on Page 2 of the IDS has been lined through (i.e. not considered) because the document is a European search report that is in German. While the final paragraph of the last page of the IDS contains 5 lines of English, the Examiner is unable to determine to what the English lines refers. Should the Applicant wish to have the reference considered, an English translation may be provided through the Quick Path IDS program, which is available as part of the USPTO's on-going efforts towards compact prosecution and pendency reduction.
Terminal Disclaimer
The terminal disclaimer filed on 08 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers US10767654 AND US11248615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745